Title: To George Washington from David Humphreys, 5 May 1793
From: Humphreys, David
To: Washington, George


(Secret & confidential) 
My dear Sir.Lisbon May 5th 1793  
I wrote to the Secretary of State on the 29th Ulto by way of Boston. In that Dispatch, I mentioned having seen a letter of the 20th of March from Captn Obryen, on Algerine affairs. I now take the liberty of enclosing the copy of a letter from him to a

Gentleman in this city, for your information. I pretend to make no comments upon it, as you must know more of the subject than I do: and particularly whether any or what terms for a Peace had been transmitted on the part of the Dey to the United States in April 1792 . . . of which circumstance I do not recollect ever to have heard a syllable before. But from the ransom actually given for the redemption of George Smith, from the general tenor of intelligence, as well as from the facts relative to Holland mentioned in the enclosed, I should apprehend there is not the least shadow of probability that a Treaty can be formed, under the limitations specified in certain Papers, which you know came accidentally into my possession. And if it shall be judged there will be little or no chance of effecting that purpose upon those conditions, the wisdom of Government will have to decide on the nature & expediency of the measures still to be taken.
  In the present circumstances of the naval war in Europe, the difficulty is very great (& perhaps will be almost insuperable) of chartering a neutral vessel & transporting a considerable amount of property in safety to a destined point. A Danish vessel bound from Lisbon to Genoa is taken & carried into Marseilles; and we have just now received certain advice that Captn Rodman, commanding a Ship belonging to a Citizen of the U.S., who sailed a few days ago from Lisbon for St Petersburg, has been captured by a French Privateer; recaptured by an English Frigate & sent into Bilboa. Other neutral vessels have been brought by British Cruizers into Gibralter. None of them had military stores. I understand the pretext, on one & the other side, is, to examine whether the property on board does not belong to Subjects of a Power with which their nations are at war.
  By all accounts from France, it appears that the situation of that new Republic is very alarming indeed. Although we have no authentic details to be absolutely relied upon, yet there is little doubt that discord & treachery greatly prevail. The reports of the treasons of Dumorier & other Generals are too monstrous almost for credibility. God only knows how the confusions will end. Still I cannot believe that the antient order of things will be restored.
  I hope soon to hear good news from America, & that the troublesome war of the Savages is terminated. In the mean time I pray you will offer my best Compliments to Mrs Washington, &

our friends near you; and that you will be persuaded there is no one more sincerely attached to you, than your affte friend & Humble Servant

D. Humphreys.

